Citation Nr: 1038327	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-16 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to December 7, 2004 
for the grant of service connection for right knee 
osteoarthropathy.

2.  Entitlement to an effective date prior to December 7, 2004 
for the grant of service connection for lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Kathleen Day, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1985 to March 1989, 
and from April 1989 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  A claim, formal or informal, seeking service connection for 
right knee osteoarthropathy was not filed until December 7, 2004.

2.  A claim, formal or informal, seeking service connection for 
lumbar spondylosis was not filed until December 7, 2004.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier than 
December 7, 2004, for the award of service connection for right 
knee osteoarthropathy have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.157, 3.400 (2010).

2.  The criteria for assignment of an effective date earlier than 
December 7, 2004, for the award of service connection for lumbar 
spondylosis have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 
3.400 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was discharged from his last period of active service 
in October 1994.  No communication from him or any representative 
concerning right knee osteo-arthropathy or lumbar spondylosis was 
submitted to VA until December 7, 2004.  In June 2005, the RO 
granted service connection for the disabilities and assigned a 10 
percent rating for each, effective December 7, 2004, the date of 
the claims.  The Veteran seeks an earlier effective date.

The Veteran argues that service connection should be granted for 
his right knee osteoarthropathy and lumbar spondylosis as of the 
date he separated from service.  The basis for his contention is 
that he should not be penalized for first filing a claim many 
years after service, if he was indeed afflicted with the knee and 
back disorders through the years.  The effective date of an 
evaluation and award of compensation on an original claim for 
compensation will be the day following separation from active 
service or the date entitlement arose if the claim is received 
within 1 year after separation from service; otherwise, the 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2) (2010).

In this case, the Veteran did not file a claim for service 
connection for either disability within one year of separation 
from service.  Indeed, the first communication from him on file 
was received in December 2004.  Therefore, the effective date 
cannot, by law, date back to the day following separation from 
active service.  He filed his claim and it was received by the RO 
on December 7, 2004, over 10 years after separation from service.  

Service treatment records show that the Veteran was treated for 
the disabilities during service.  Treatment records dated 
subsequent to service show continued treatment for the 
disabilities.  Based upon the evidence, entitlement arguably 
arose at the time the Veteran separated from service.  The 
applicable law provides, however, that it is the later of the 
date of claim or the date entitlement arose that controls.  Here, 
the date of claim followed the date entitlement arose by a number 
of years, and therefore the proper effective date for the grant 
of service connection is that date of claim, or December 7, 2004.

The Board notes that 38 C.F.R. § 3.157 provides in some cases for 
treating certain medical records as informal claims.  Inasmuch, 
however, as application of that regulation requires that service 
connection have been granted, or the disorder at issue have been 
previously denied on the basis that it was noncompensable, the 
regulation does not apply to medical records prepared or 
submitted prior to the award of service connection or denial on 
the basis of the noncompensable level of severity.
 
In sum, the date of claim in this case for both disorders at 
issue is December 7, 2004, and this is the date which controls.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).  
The appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R.            
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 23353 
(April 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

As the June 2005 rating decision that is on appeal granted 
service connection for the right knee and back disabilities and 
assigned effective dates for the awards, statutory notice had 
served its purpose and its application was no longer required.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 
2005 statement of the case (SOC) provided notice on the 
"downstream" issues of earlier effective dates and 
readjudicated the matter after the Veteran responded and further 
development was completed.  38 U.S.C.A. § 7105; Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, the Veteran 
has not alleged prejudice from any downstream notice defect.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").  The Veteran was sent additional notice in 
June 2009 after which the RO readjudicated the claim in October 
2009 via a supplemental statement of the case (SSOC).

All evidence relevant to the Veteran's claim has been secured.  
It is noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what is shown by the record at 
various points in time and application of governing law to those 
findings, and generally further development of the evidence is 
not necessary unless it is alleged that evidence constructively 
of record is outstanding.  The Veteran has not identified any 
other pertinent evidence that remains outstanding.  Thus, VA's 
duty to assist is met.







(CONTINUED ON THE NEXT PAGE)

ORDER

Entitlement to an effective date prior to December 7, 2004 for 
the grant of service connection for right knee osteoarthropathy 
is denied.

Entitlement to an effective date prior to December 7, 2004 for 
the grant of service connection for lumbar spondylosis is denied.



	

____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


